DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of amendments received 09-20-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1) in view of Lee ‘004 (US 2016/0039004 A1).
Regarding claim 1, Hornsby ‘795 teaches:
a ceramic powder material injection device adapted to contain a ceramic powder material (injection moulder 54, Fig. 5; twin screw extruder 76, Fig. 6; ¶ [0014], [0022], [0043], [0044], [0046])
a supercritical fluid providing device adapted to provide a supercritical fluid to the ceramic powder material injection device (source of fluid 58/syringe pump 60, Fig. 5; source of fluid 78/syringe pump 80, Fig. 6; ¶ [0044])
a mold having a molding concavity (mould tool 64, Fig. 5; mould tool 92, Fig. 6; ¶ [0044])
the ceramic powder material injection device is adapted to mix the ceramic powder material and the supercritical fluid to form a mixed material and inject the mixed material into the molding concavity (¶ [0043], [0044]).
Hornsby ‘795 teaches that the fluid is pressurized under controlled temperature (¶ [0044]), but is silent regarding the supercritical fluid providing device comprising a gas heating unit, and the gas heating unit being adapted to heat a gas to form the supercritical fluid.  In analogous art of providing supercritical fluid, Lee ‘004 suggests a supercritical fluid providing device comprising a gas heating unit (heater 3), and the gas heating unit being adapted to heat a gas to form a supercritical fluid (¶ [0021], [0039]) as a known manner of providing supercritical fluid.  It is noted that both Hornsby ‘795 (¶ [0017]) and Lee ‘004 (¶ [0039]) utilize CO2 as the supercritical fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hornsby ‘795 by making the supercritical fluid providing device comprise a gas heating unit, and the gas heating unit being adapted to heat a gas to form the supercritical fluid, as suggested by Lee ‘004, as a substitution of known manners for providing supercritical fluid.
Regarding claim 3, Hornsby ‘795 further teaches the supercritical fluid providing device comprises a gas pressurizing unit, and the gas pressurizing unit is adapted to pressurize a gas to form the supercritical fluid (¶ [0040], [0044]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1) and Lee ‘004 (US 2016/0039004 A1) in view of Uesono ‘672 (JP 2003-251972 A - English language machine translation provided herewith and referenced herein).
Regarding claim 2, Hornsby ‘795 shows a connection between the ceramic powder material injection device and the supercritical fluid providing device (Figs. 5, 6).  Hornsby ‘795 is silent regarding a pipe and a pressure sensing element, wherein the pipe is connected between the ceramic powder material injection device and the supercritical fluid providing device, the supercritical fluid providing device is adapted to provide the supercritical fluid to the ceramic powder material injection device via the pipe, and the pressure sensing element is arranged at the pipe.  In analogous art of providing supercritical fluid to an injection molding apparatus, Uesono ‘672 suggests an apparatus comprising a pipe (pipe 6, Fig. 2) and a pressure sensing element (pressure detector 8A, Fig. 2), wherein the pipe is connected between a material injection device (cylinder 1/screw 2, Fig. 2) and a supercritical fluid providing device (supercritical fluid generator 9, Fig. 2), the supercritical fluid providing device is adapted to provide the supercritical fluid to the material injection device via the pipe, and the pressure sensing element is arranged at the pipe, for the benefit of detecting pressure of the supercritical fluid in order to monitor for unacceptable pressure deviations and provide feedback to improve safety and prevent damage to the apparatus (¶ [0005]-[0007], [0010]-[0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hornsby ‘795 by providing a pipe and a pressure sensing element, wherein the pipe is connected between the ceramic powder material injection device and the supercritical fluid providing device, the supercritical fluid providing device is adapted to provide the supercritical fluid to the ceramic powder material injection device via the pipe, and the pressure sensing element is arranged at the pipe for the benefit of detecting pressure of the supercritical fluid in order to monitor for unacceptable pressure deviations and provide feedback to improve safety and prevent damage to the apparatus, as suggested by Uesono ‘672.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1) and Lee ‘004 (US 2016/0039004 A1) in view of Chen ‘899 (US 2017/0304899 A1).
Regarding claim 5, Hornsby ‘795 is silent regarding a gas providing device, wherein the gas providing device is adapted to provide a gas into the molding concavity to increase a pressure in the molding concavity to increase a density of the ceramic powder material in the molding concavity.  In analogous art of injection molding powder material, Chen ‘899 suggests an apparatus comprising a gas providing device (counter gas source 1410), wherein the gas providing device is adapted to provide a gas into a molding concavity (cavity 1422) to increase a pressure in the molding concavity to increase a density of powder material in the molding concavity for the benefit of enhancing tensile strength of the product, enabling powders in the powder material to be distributed uniformly, and minimizing uneven shrinkage during sintering (¶ [0001], [0012], [0023], [0034], [0038], [0040], [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hornsby ‘795 by including a gas providing device adapted to provide a gas into the molding concavity to increase a pressure in the molding concavity to increase a density of the ceramic powder in the molding concavity for the benefit of enhancing tensile strength of the product, enabling powders in the powder material to be distributed uniformly, and minimizing uneven shrinkage during sintering, as suggested by Chen ‘899.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby ‘795 (US 2004/0084795 A1), Lee ‘004 (US 2016/0039004 A1), and Chen ‘899 (US 2017/0304899 A1) in view of Westphal ‘788 (DE 102006048788 A1 - English language machine translation provided herewith and referenced herein).
Regarding claim 6, Chen ‘899 further suggests a pipe connected between the mold and the gas providing device, the gas providing device being adapted to provide the gas to the mold via the pipe (¶ [0034]).  Hornsby ‘795 and Chen ‘899 are silent regarding a pressure sensing element arranged at the pipe.  In analogous art of injection molding, Westphal ‘788 suggests an apparatus comprising a pipe (supply line 16) and a pressure sensing element (pressure sensor 9), wherein the pipe is connected between a mold (mold 1) and a gas providing device (pump 6), the gas providing device being adapted to provide gas to the mold via the pipe, and the pressure sensing element being arranged at the pipe for the benefit of detecting pressure of the gas in order to control the flow of gas to the mold even under varying gas flow conditions (¶ [0007], [0010], [0011], [0027]; Figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hornsby ‘795, Lee ‘004, and Chen ‘889 by arranging a pressure sensing element at the pipe for the benefit of detecting pressure of the gas in order to control the flow of gas to the mold even under varying gas flow conditions, as suggested by Westphal ‘788.

Response to Arguments
Applicant's arguments filed 09-20-2022 have been fully considered but they are not persuasive. 
Arguments are summarized as follows: It would not have been obvious to modify Hornsby’s equipment with Lee’s heater because Lee’s supercritical fluid is used for a debinding process rather than a process of material providing or injection.
Response:  Lee and the instant application are concerned with creating supercritical fluid which is directed into a material process.  Hornsby already suggests creating supercritical fluid under pressure and providing it to a process of material providing and injection.  Hornsby even suggests that the supercritical fluid is pressurized under a controlled temperature, but Hornsby does not specify how such a temperature is created or maintained.  Lee, then, provides a suggestion for how to create supercritical fluid with pressure and heating by a gas heating unit.  In the processes of both Hornsby and Lee, the supercritical fluid formation occurs before the fluid is directed into a material process.  Thus the suggestions of Lee for how to form supercritical fluid are still relevant to the process of Hornsby.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741